DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-14, and 16-45 are pending in this application.
Response to Arguments
Applicant’s arguments, in pages 1-37, filed 04/14/2021, with respect to the rejection(s) of claim(s) 1, 3-14, and 16-45 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Klootwijk et al (2010/0117612).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 14, 16-22, 30-31, 33-36, 42-44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Alves et al (2018/0301986) in view of Klootwijk et al (2010/0117612).
Regarding claim 1, Alves discloses a system (fig.2:200, [0026]) comprising: a switched-capacitor converter  (fig.2:204, [0029:charge pump converters]) to generate an output voltage (voltage output of converter 204, [0030]) to power a load (216); 5a monitor ([0050: sensors]) operable to determine an impedance ([0050: monitor impedance]) of the switched-capacitor converter (204); and a controller (implicit, regulation of 204, [0034]) operable to: i) produce 
Klootwijk teaches adjust a frequency of the control signals as a function of the determined impedance ([0051: adjusting switching frequency of converter]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Alves to include the control circuit of Klootwijk to provide the advantage of reducing noise and improving efficiency of the converter.
Regarding claim 3, Alves and Klootwijk disclose The system as in claim 1, wherein the monitor is further operable to: i) monitor operational parameters of the switched- capacitor converter (Alves, fig.2, 204, Klootwijk, fig.8, 800) for multiple different frequency settings of the control signals (Klootwijk, see fig 9), the operational parameters including a magnitude of the output voltage (Alves [0030]) produced by the switched-capacitor converter, and ii) determine the impedance (Klootwijk, see fig.9) of the switched-capacitor converter for each of the multiple different frequency settings of the control signals via settings of the monitored operational parameters (Klootwijk, see fig..9, multiple frequency setting).
Regarding claim 4, Alves and Klootwijk disclose the system as in claim 1, wherein a first setting (Klootwijk, see fig.9, impedance verses frequency) of the frequency of the adjusted control signals corresponds to a first impedance (Klootwijk see fig.9 impedance at beginning of slope) of the switched-capacitor converter (Alves, fig.2:204), the first impedance being a minimum impedance (Klootwijk [0051]).
Regarding claim 5, Alves and Klootwijk disclose the system as in claim 1, wherein the monitor is further operable to: determine the impedance for each of multiple differentU.S. Application No.: 16/228,444 Attorney Docket No.: 2018P52009US -3-frequency settings (Klootwijk see fig.9, multiple frequency setting) of the control signals to identify a particular frequency setting (Klootwijk see fig.9, frequency setting fc) of the multiple different frequency settings that results in a lowest determined impedance of the switched-capacitor converter (Klootwijk [0051]).
Regarding claim 6, Alves and Klootwijk disclose the system as in claim 1, wherein the monitor is operative to determine an impedance value (Klootwijk see fig.9, shows impedance at different frequencies) for each of multiple different frequency settings (Klootwijk see fig.9, shows different frequencies of converter operation) of the control signals during uninterrupted powering of the load via the output voltage (Klootwijk see fig. 8, power continuously provided to the output of converter with load RL).
Regarding claim 7, Alves and Klootwijk disclose the system as in claim 1, wherein a setting of the frequency is a resonant frequency of the switched-capacitor converter (Klootwijk [0060]); and wherein the adjusted control signals operate the switched-capacitor converter at the resonant frequency of the switched-capacitor converter (Klootwijk [0060]).
Regarding claim 8, Alves and Klootwijk disclose the system as in claim 1, wherein the monitor is further operable to: monitor a magnitude (Alves implicit [0050: sense voltage]) of the output voltage (Alves [0030]); monitor a magnitude (Alves implicit, [0050: sense current at 204]) of an output current supplied by the output voltage to the load (Alves,  [0050: monitor current]); and determine the impedance of the switched-capacitor converter based on the 
Regarding claim 9, Alves and Klootwijk disclose wherein the impedance of the switched-capacitor converter (Alves, fig.2:204) is determined as: impedance = (Vout / lout), where Vout represents a magnitude (Alves implicit [0050]) of the output voltage (voltage at output of 204), and where lout represents an amount of current (current at output of 204) supplied by the output voltage to the load (Alves, fig.2:216) (Alves, implicit [0050: output impedance is obtained from current and voltage values, this is dividing voltage by the current]).
Regarding claim 14, Alves discloses a method comprising: producing control signals (implicit, [0034]), the control signals controlling operation of a switched-capacitor converter (fig.2:204, [0029:charge pump converters]) that generates an output voltage (voltage from converter 204, [0030]) to power a load (216); determining an impedance (¶0050, monitor impedance) of the switched-capacitor converter (fig.2:204), however, Alves does not disclose adjusting a frequency of the control signals as a function of the determined impedance 
Klootwijk teaches adjusting a frequency of the control signals as a function of the determined impedance (Klootwijk [0051: adjusting switching frequency). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Alves to include the operating means of Klootwijk to provide the advantage of reducing noise and improving efficiency of the converter.
Regarding claim 16, Alves and Klootwijk disclose the method as in claim 14, further comprising: monitoring operational parameters of the switched-capacitor converter (Alves, [0029, 0030], Klootwijk fig.8) for multiple different frequency settings of the control signals 
Regarding claim 17, Alves and Klootwijk disclose the method as in claim 14, wherein a first setting of the adjusted control signals controlling operation of the switched-capacitor converter (Klootwijk 800, fig. 8) corresponds to a first impedance of the switched- capacitor converter (Klootwijk impedance at top of slope, see fig.9), the first impedance being greater than a minimumU.S. Application No.: 16/228,444 Attorney Docket No.: 2018P52009US-6- impedance (Klootwijk impedance to frequency plot, see fig.9) amongst multiple different frequency settings of the control signals (Klootwijk [0136]); and wherein a second setting of the adjusted control signals controlling operation of the switched-capacitor converter corresponds to a second impedance (Klootwijk impedance at f1, see fig.9), the second impedance being a minimum detected impedance amongst multiple different frequency settings of the control signals (Klootwijk [0136]).
Regarding claim 18, Alves and Klootwijk disclose the method as in claim 14, wherein calculating the impedance of the switched-capacitor converter includes: calculating the impedance for each of multiple different frequency settings of the control signals to identify a particular frequency setting of the multiple frequency settings that results in a lowest determined impedance of the switched-capacitor converter (Klootwijk see fig.9, [0136, lowest impedance at f1]).
Regarding claim 19, Alves and Klootwijk disclose the method as in claim 14, further comprising: calculating an impedance value (Klootwijk see fig.9 impendence at different frequencies) for each of multiple different frequency settings of the control signals (Klootwijk [0136]) via uninterrupted powering of the load via the output voltage (Klootwijk see fig.8, continuously power supply to the load RL).
Regarding claim 20, Alves and Klootwijk disclose the method of claim 14, wherein the adjusted frequency of the control signals operate the switched-capacitor converter at a resonant frequency of the switched-capacitor converter (Klootwijk [0060]).
Regarding claim 21, Alves and Klootwijk disclose the method as in claim 14, further comprising: monitoring a magnitude of the output voltage (Vout) (Alves [0050: sensed voltage]); monitoring a magnitude of an output current (lout) (Alves [0050: sensed current]) supplied by the output voltage to the load (Alves, [0030]); calculating the impedance of the switched-capacitor converter  based on the magnitude of the magnitude of the output voltage, and the magnitude of the output current (Alves implicit [0050: impedance obtained from sensed voltage and current]).
Regarding claim 22, Alves and Klootwijk disclose the method as in claim 21, wherein the impedance of the switched-capacitor converter (Alves [0050]) is determined as: U.S. Application No.: 16/228,444 Attorney Docket No.: 2018P52009US-7-impedance = (Vout / lout); where Vout represents a magnitude of the output voltage (Alves, [0050: sense voltage]), and where lout represents an amount of current (Alves [0050: sensed current]) supplied by the output voltage to the load (Alves [0030]).
Regarding claim 30, Alves and Klootwijk disclose the system as in claim 4, wherein the first setting of the frequency is a resonant frequency of a resonant circuit path in the switched-capacitor converter (Klootwijk [0060]).
Regarding claim 31, Alves and Klootwijk disclose the system as in claim 5, wherein the controller is further operative to: select the particular frequency setting from the multiple different frequency settings (Klootwijk [0051]); and apply the particular frequency setting to the control signals (Klootwijk, see fig.9, f1).
Regarding claim 33, Alves and Klootwijk disclose the system as in claim 1, wherein the impedance is an output impedance (Alves [0050]); and wherein the controller is further operable to: i) measure the output impedance of the switched-capacitor converter for each of multiple different frequency settings of the control signals (Klootwijk, see fig.9, frequency against impedance), ; and ii) select amongst the multiple different frequency settings in which to set the control signals of the switched-capacitor converter (Klootwijk [0051]).
Regarding claim 34, Alves and Klootwijk disclose the system as in claim 1, wherein the controller (Alves implicit, ¶0050) is further operable to: based on adjustments to the frequency of the control signals (Klootwijk ¶0051) and corresponding measurements of the impedance (Alves ¶0050) of the switched-capacitorU.S. Application No.: 16/228,444 Attorney Docket No.: 2018P52009US-10- converter (Alves fig.2:204), controller, identify a resonant frequency of the switched-capacitor converter, and set the control signals to the identified resonant frequency (Klootwijk [0060]).
Regarding claim 35, Alves and Klootwijk disclose the system of claim 1, wherein the impedance is an output impedance (Alves [0050]) of the switched-capacitor converter (Alves fig.2:204, [0029]).
Regarding claim 36, Alves and Klootwijk disclose the system of claim 1, wherein the monitor (Alves implicit, ¶0050) is further operable to determine the impedance ([0050]) of the switched-capacitor converter (fig.2:204) based on a magnitude (Alves, implicit voltage magnitude at output of 204, [0050]) of the output voltage divided by a magnitude (Alves implicit, current magnitude at output of 204, [0050]) of current provided by the output voltage to power the load (Alves, implicit,  [0050: impedance based on current and voltage]).
Regarding claim 42, Alves and Klootwijk disclose the system as in claim 1, wherein the controller (Alves [0034]) is further operative to: test operation (Klootwijk see fig.9) of the switched-capacitor converter (Alves 204, fig.2, Klootwijk fig.8) at multiple different settings of the frequency (Klootwijk see fig.9, different frequencies); and select a setting of the frequency (Klootwijk see fig.9, different frequencies) of the control signals based on the test operation (Klootwijk [0051]).
Regarding claim 43, Alves and Klootwijk disclose the system as in claim 42 wherein the selected setting of the frequency of the control signals is a resonant frequency of the switched- capacitor converter (Klootwijk [0060]).
Regarding claim 44, Alves and Klootwijk disclose the system as in claim 1, wherein the controller (Alves [0034]) is operative to control operation of the frequency at multiple different magnitudes (Klootwijk see fig.9, different frequencies setting) to select a setting of the frequency (Klootwijk see fig.9, different frequencies) of the control signals (Klootwijk [0051]).
Regarding claim 45, Alves and Klootwijk disclose the system as in claim 1, wherein the controller (Alves implicit [0034]) is further operative to operate the controls signals at different .
Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Alves et al (2018/0301986) in view of Klootwijk et al (2010/0117612) as applied to claim 1, 14 above, and further in view of Floyd (2015/0372592). 
Regarding claim 10, Alves and Lim teach the system as in claim 1, however they do not disclose wherein the monitor is further operable to: monitor an operational state of the switched-capacitor converter; and in response to detecting that the switched-capacitor converter operates in transient state mode in which the load consumes different amounts of current, prevent activation of an adjustment circuit and adjustment of the control signals; and in response to detecting that the switched-capacitor converter operates in steady state mode in which the load consumes a same amount of current over time, activate the adjustment circuit that adjusts the control signals.
Floyd teaches wherein the monitor is further operable to: monitor (fig.1a-d:118) an operational state (¶0047: provide the signal VECP based upon a state dependent reference) of the switched-capacitor converter (110); and in response to detecting that the switched-capacitor converter (110) operates in transient 20state mode (¶0047) in which the load consumes different amounts of current (implicit, ¶0047), prevent activation of an adjustment circuit and adjustment of the control signals (¶0073: transient state…then it is limited through the charge pump regulation control); and in response to detecting that the switched-capacitor converter operates in steady state mode (¶0007: regulate the charge pump voltage with respect to the steady state output value in the steady state) in which the load consumes a same amount of 
Regarding claim 23, Alves and Lim teach the method as in claim 14, however they do not disclose further comprising: monitoring an operational state of the switched-capacitor converter; and in response to detecting that the switched-capacitor converter operates in transient state mode in which the load consumes different amounts of current, preventing activation of an adjustment circuit and adjustment of the control signals; and in response to detecting that the switched-capacitor converter operates in steady state mode in which the load consumes a same amount of current over time, initiating activation of the adjustment circuit that adjusts the control signals.
Floyd teaches further comprising: monitoring  (fig.1a-d:118) an operational state (¶0047: provide the signal VECP based upon a state dependent reference) of the switched-capacitor converter (100); and in response to detecting that the switched-capacitor converter operates in transient state mode (¶0047) in which the load consumes different amounts of current, preventing activation of an adjustment circuit (implicit, ¶0047), and adjustment of the control signals (¶0073: transient state…then it is limited through the charge pump regulation control); and in response to detecting that the switched-capacitor converter operates in steady state mode (¶0007: regulate the charge pump voltage with respect to the steady state output value in the steady state) in which the load consumes a same amount of current over time .
Claims 12-13, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Alves et al (2018/0301986) in view of Klootwijk et al (2010/0117612) as applied to claim 1, 14 above, and further in view of Chen et al (2015/0077085).
Regarding claim 12, Alves and Klootwijk disclose the system as claimed in claim 1, however they do not disclose wherein the switch-capacitor converter includes multiple resonant circuits paths, each of the multiple resonant circuit paths having a same resonant frequency, the multiple resonant circuit paths collectively operated to generate the output voltage to power the load.
Chen teaches wherein the switched-capacitor converter (fig.6A, abstract) includes multiple resonant circuit paths (multiple path with capacitor C11, C12 and inductor L1, L2 shown in fig.6A), each of which operates at a substantially same resonant frequency (¶0052), the resonant circuit paths collectively operated to generate the output voltage to power the load (¶0052: the switching frequency should be a little lower than the resonant frequency). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Alves and Klootwijk to include the operating means of Chen to provide the advantage of providing reduce switching loss as result of soft switching achieved from zero current operation.
Regarding claim 13, Alves, Klootwijk, and Chen teaches wherein the controller (Alves, implicit ¶0050) is further operable to apply the adjusted frequency of the control signals (Klootwijk ¶0051) to operate the switched-capacitor converter (Alves, fig.2:204, [0029]) at the resonant frequency of the multiple resonant circuit paths (Chen, ¶0052: choosing a switching frequency that is equal to the resonant frequency).
Regarding claim 25, Alves and Klootwijk disclose the method as in claim 14, however they do not disclose wherein the switched- capacitor converter includes multiple resonant circuit paths, each of which operates at a same resonant frequency, the resonant circuitU.S. Application No.: 16/228,444 Attorney Docket No.: 2018P52009US -8- paths collectively operated to generate the output voltage to power the load.
Chen teaches wherein the switched- capacitor converter (fig.6A, abstract) includes multiple resonant circuit paths (multiple path with capacitor C11, C12 and inductor L1, L2 shown in fig.6A), each of which operates at a same resonant frequency (¶0052), the resonant circuitU.S. Application No.: 16/228,444 Attorney Docket No.: 2018P52009US -8- paths collectively operated to generate the output voltage to power the load (¶0052: the switching frequency should be a little lower than the resonant frequency). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Alves and Klootwijk to include the operating means of Chen to provide the advantage of providing reduce switching loss as result of soft switching achieved from zero current operation.
Regarding claim 26, Alves, Klootwijk and Chen teach the method as in claim 25 further comprising: applying the adjusted frequency of the control signals (Klootwijk ¶0051) to operate the switched-capacitor converter (Alves, fig.2:204, [0029]) at the resonant frequency of the . 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Alves et al (2018/0301986) in view of Klootwijk et al (2010/0117612) and Fleming et al (2015/0077071).
Regarding claim 27, Alves discloses hardware ([0034]) to carry out the tasks to produce control signals (implicit, fig.2, [0034]), the control signals controlling operation of a switched- capacitor converter (fig.2:204, [0029:charge pump converter]) that generates an output voltage (voltage at output of 204 fig.2, [0030]) to power a load (210); determine an impedance ([0050]) of the switched-capacitor converter (204, fig.2); and adjust the control signals as a function of the determined impedance ([0050: monitor output impedance for regulating the voltage and current output of DC converter 204]). However, Alves does not disclose the hardware being computer-readable hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to carry out the tasks and adjusting a frequency of the control signals as a function of the determined impedance. 
Klootwijk teaches adjusting a frequency of the control signals as a function of the determined impedance (Klootwijk [0051, adjusting switching frequency]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Alves to include the operating means of Klootwijk to provide the advantage of reduce noise and improved efficiency of the converter. 	However Alves and Lim do not disclose the hardware being computer-readable hardware having 
Fleming discloses the hardware being computer-readable hardware ([0031]) having instructions stored thereon ([0031]), the instructions, when carried out by computer processor hardware ([0031]), cause the computer processor hardware to carry out the tasks ([0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hardware of Alves and Klootwijk to include the computer-readable hardware of Fleming to provide the advantage of providing portability for storage of execution instruction of converter circuit.
Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Alves et al (2018/0301986) in view of Klootwijk et al (2010/0117612) as applied to claim 1 above, and further in view of Jiang et al (9, 917, 517).
Regarding claim 32, Alves and Klootwijk teach the system as in claim 1, however they do not disclose wherein the switched-capacitor converter includes: i) a first resonant circuit path, ii) a second resonant circuit path, and iii) a flying capacitor; and wherein the controller is further operable to: repeatedly switch between: i) connecting the first resonant circuit path and the flying capacitor in series and ii) connecting the second resonant circuit path and the flying capacitor in series.
Jiang teaches wherein the switched-capacitor converter (figs.1,2a:100) includes: i) a first resonant circuit path (102), ii) a second resonant circuit path (104), and iii) a flying capacitor(capacitor C1 in 102, fig.2a); and wherein the controller is further operable to: repeatedly switch (col4, lines 3-9) between: i) connecting the first resonant circuit path (102) .
Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over Alves et al (2018/0301986) in view of Klootwijk et al (2010/0117612).
Regarding claim 37, Alves and Klootwijk  disclose the method as in claim 14, wherein the determining and the adjusting includes: setting the control signals of the switched-capacitor converter (Alves 204, fig.2, Klootwijk 800, fig.8) to a first frequency (Klootwijk se fig.9, frequency at beginning of slope); while the switched-capacitor converter is operated at the first frequency, determining a first impedance (Klootwijk see fig.9, impedance at the beginning of slope) of the switched-capacitor converter (Klootwijk [0051]); setting the control signals of the switched-capacitor converter to a second frequency (Klootwijk frequency at f1, see fig.9); while the switched-capacitor converter is operated at the second frequency, determining a second impedance of the switched-capacitor converter (Klootwijk see fig.9, impedance at frequency f1]), however Alves and Klootwijk  does not disclose comparing the second impedance to the first impedance. However it would have being obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the switching converter of Alves and Klootwijk to include comparing of the second impedance to the first impedance to provide the advantage of selecting the first impedance or the second impedance to effectively regulate . 

Allowable Subject Matter
Claims 11, 24, 28-29, and 38-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 
Claim 11 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 11, especially, i) compare the determined impedance to a threshold value; ii) in response to detecting that the determined impedance is above the threshold value, determine the impedance of the switched-capacitor converter for each of multiple different frequency settings of the control signals to identify a particular frequency setting of the multiple frequency settings that results in a lowest determined impedance switched-capacitor converter.
Claim 24 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 24, especially, comparing the determined impedance to a threshold value; in response to detecting that the determined impedance is above the threshold value, calculating the impedance of the switched-capacitor converter for each of multiple different frequency settings of the control 
Claim 28 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 28, especially, the second frequency being greater than the first frequency, the second impedance being greater than the first impedance. Claim 29 is allowable subject matter based on its dependency on claim 28.
Claim 38 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 38, especially, further comprising:U.S. Application No.: 16/228,444 Attorney Docket No.: 2018P52009US -11- via the comparing, detecting that the second impedance is lower than the first impedance; and in response to detecting that the second impedance is lower than the first impedance, setting the control signals of the switched-capacitor converter to the second frequency.
Claim 39 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 39, especially, further comprising: via the comparing, detecting that the second impedance is greater than the first impedance; and in response to detecting that the second impedance is greater than the first impedance, setting the control signals of the switched-capacitor converter to the first frequency.
Claim 40 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 40, especially, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	


	/THIENVU V TRAN/                                                                       Supervisory Patent Examiner, Art Unit 2839